         Case 6:19-cv-00532-ADA Document 92 Filed 09/08/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 Uniloc 2017 LLC                                  §
                                                  §
                Plaintiff                         §
                                                  §
 v.                                               §      Case No. 6:19-cv-532-ADA
                                                  §
 Apple Inc.,                                      §      PATENT CASE
                                                  §
                Defendant                         §      Jury Trial Demanded
                                                  §
                                                  §

           PLAINTIFF UNILOC 2017 LLC’S RESPONSE IN OPPOSITION TO
             DEFENDANT APPLE INC.’S MOTION FOR LEAVE TO FILE
               SUPPLEMENTAL CLAIM CONSTRUCTION BRIEFING

       Plaintiff Uniloc 2017 LLC (“Uniloc”) files its Response in Opposition to Defendant Apple

Inc.’s (“Apple”) Motion for Leave to File Supplemental Claim Construction Briefing.

       Uniloc believes that further Markman proceedings and construction are not appropriate at

this time. “[C]laim construction is a matter of resolution of disputed meanings and technical scope,

to clarify and when necessary to explain what the patentee covered by the claims, for use in the

determination of infringement.” O2 Micro Int'l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d

1351, 1362 (Fed. Cir. 2008) (quoting U.S. Surgical Corp. v. Ethicon, Inc., 103 F.3d 1554, 1568

(Fed. Cir. 1997)). Apple does not identify a technical dispute over the scope of the claims, such

as a substantive claim-scope issue or a disclaimer of claim scope that would require additional

construction. Nor does Apple define any technical terms that would assist the jury in determining

infringement. Apple thus lacks a sufficient basis for additional claim construction. See, e.g.,

JumpSport, Inc. v. Acad., Ltd., No. 6:17-cv-414-RWS-JDL, 2018 U.S. Dist. LEXIS 146019, at *39

(E.D. Tex. Aug. 28, 2018) (declining to construe claim term where, “[w]hile Plaintiff's



PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION FOR LEAVE TO FILE SUPPLEMENTAL CLAIM CONSTRUCTION BRIEFING
                                              PAGE 1 OF 3
         Case 6:19-cv-00532-ADA Document 92 Filed 09/08/20 Page 2 of 3




construction appears to be generally accurate, it does not appear to be necessary or aid the jury in

understanding the patent, or clearly resolve any dispute between the Parties regarding the scope of

the claim”).

       Apple’s position appears to be that the Court should write into a construction any statement

that Uniloc makes in a brief before the Patent Trial and Appeal Board. That is not the law. Only

clear definitional or disclaiming statements act to limit the plain-and-ordinary meaning of claim

terms, an exacting standard. Thorner v. Sony Comp. Ent’t Am., LLC, 669 F.3d 1362, 1365–66

(Fed. Cir. 2012). Apple does not meet that standard, especially on a motion to revisit the Markman

proceedings. Uniloc did not request to construe the claims in its Patent Owner’s Response. The

statements that Apple points to largely restate and paraphrase the claim language. And the record

before the Board remains open, including additional input from Uniloc (its sur-reply is due on

November 12, 2020).

       For these reasons, Uniloc respectfully requests that the Court deny Apple’s Motion for

Leave. Should the Court grant Apple’s request, Uniloc requests seven (7) days to file a claim

construction brief in response to Apple’s Supplemental Claim Construction Brief (Dkt. 91-1).

       Dated: September 8, 2020

                                                              Respectfully Submitted,

                                                              By: /s/Christian Hurt
                                                              William E. Davis, III
                                                              Texas State Bar No. 24047416
                                                              bdavis@bdavisfirm.com
                                                              Debra Coleman
                                                              Texas State Bar No. 24059595
                                                              dcoleman@bdavisfirm.com
                                                              Christian Hurt
                                                              Texas State Bar No. 24059987
                                                              churt@bdavisfirm.com
                                                              Edward Chin
                                                              Texas State Bar No. 50511688


PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION FOR LEAVE TO FILE SUPPLEMENTAL CLAIM CONSTRUCTION BRIEFING
                                              PAGE 2 OF 3
         Case 6:19-cv-00532-ADA Document 92 Filed 09/08/20 Page 3 of 3




                                                              echin@bdavisfirm.com
                                                              Ty Wilson
                                                              Texas State Bar No. 24106583
                                                              Twilson@davisfirm.com
                                                              DAVIS FIRM PC
                                                              213 N. Fredonia Street, Suite 230
                                                              Longview, Texas 75601
                                                              T: (903) 230-9090
                                                              F: (903) 230-9661

                                                              Counsel for Plaintiff Uniloc 2017
                                                              LLC


                                 CERTIFICATE OF SERVICE

       The undersigned certifies that on this 8th day of September, 2020, all counsel of record

who are deemed to have consented to electronic service are being served with a copy of this

document through the Court’s CM/ECF system under Local Rule CV-5(b)(1). Any other counsel

of record will be served by a facsimile transmission and/or first class mail.


                                                              /s/ Christian Hurt
                                                              Christian Hurt




PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION FOR LEAVE TO FILE SUPPLEMENTAL CLAIM CONSTRUCTION BRIEFING
                                              PAGE 3 OF 3
